Citation Nr: 0634691	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-24 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim for legal entitlement to VA 
benefits.  


WITNESSES AT HEARING ON APPEAL

The appellant, spouse, and daughter


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel





INTRODUCTION

The appellant claims he had World War II service in the 
Commonwealth Army of the Philippines in the service of the U. 
S. Armed Forces for the Far East (USAFFE) and as a recognized 
guerrilla.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The RO determined that new and 
material evidence had not been received to reopen a claim of 
basic eligibility for Department of Veterans Affairs (VA) 
benefits.

The appellant, spouse, and daughter presented testimony at a 
personal hearing in July 2006 before the undersigned Veterans 
Law Judge.  A copy of the hearing transcript was attached to 
the claims file.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.

2.  The RO denied an application to establish legal 
entitlement to VA benefits in April 1998, and the appellant 
did not appeal.

3.  Evidence submitted since then is cumulative or redundant 
or does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the final April 1998 determination 
wherein the RO determined that the appellant did not meet the 
basic eligibility requirements for VA benefits is not new and 
material, and the appellant's claim may not be reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.104(a), 3.156(a), (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  In this case, VA's duties have been 
fulfilled to the extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide. In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 2002 & 
Supp. 2005).

VA has satisfied its duty to notify by means of a letter from 
the RO to the appellant in May 2003 and September 2003.  The 
appellant was informed that he had to submit new and material 
evidence to reopen his claim, as well as the type of evidence 
required to reopen this claim.  He was told that to support 
an attempt to reopen a claim for eligibility for VA benefits, 
the evidence must be new and material.  See Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  The 
appellant was also told of his and VA's respective duties, 
and asked to submit information and/or evidence pertaining to 
the claim to the RO.  The content of these letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

The appellant testified at a hearing held at the RO before a 
Decision Review Officer (DRO) in July 2004 and before the 
Board in July 2006.  As such, the appellant has been provided 
a meaningful opportunity to participate effectively in the 
processing of his claim.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present appeal, the VCAA notice to the claimant did 
not include all of the types of evidence necessary to 
establish the five elements.  However, this case is being 
denied based on the fact that there is no new and material 
evidence to establish that the claimant is eligible for VA 
benefits, therefore it relates to status. Despite the 
inadequate notice, the Board finds no prejudice to the 
claimant in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  The evidence on file does not indicate nor does the 
appellant argue that there remains any additional evidence 
which has not been collected for review.  The Board finds 
that there is no reasonable likelihood that any additional 
evidence is available for review.


Analysis

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits. See 38 
U.S.C.A. § 501(a)(1) (West 2002 & Supp. 2005).  Under that 
authority, the Secretary has promulgated 38 C.F.R. § 3.203(a) 
and (c), to govern the conditions under which the VA may 
extend veterans' benefits based on service in the Philippine 
Commonwealth Army.  Those regulations require that service in 
the Philippine Commonwealth Army (and thus veterans' status) 
be proven with either official documentation issued by a 
United States service department or verification of the 
claimed service by such a department.  See 38 C.F.R. § 
3.203(a) (requiring service department documentation of 
service where available), § 3.203(c) (requiring service 
department verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Thus, if the United States 
service department refuses to verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not with VA.  Soria, 118 F. 3d at 749.

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based on Philippine service unless a United 
States service department documents or certifies their 
service.  Soria, 118 F. 3d at 749.

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
non-service-connected pension benefits.  See 38 U.S.C.A. § 
107(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.40 (2006).
The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. § 3.40(d)(1), (2) (2006).

Under the provisions of 38 C.F.R. § 3.156(a), evidence is 
considered "new" if it was not previously submitted to agency 
decisionmakers.  See also Struck v. Brown, 9 Vet. App. 145, 
151 (1996); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); 
Cox v. Brown, 5 Vet. App. 95, 98 (1993).  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2006).  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2005).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

The RO initially denied the appellant's claim to establish 
legal entitlement to VA benefits in April 1998.  The 
appellant's application to reopen his claim to establish 
legal entitlement to VA benefits was received in April 2003. 

The evidence considered at the time of the April 1998 
decision included a March 1998 response received from the 
National Personnel Records Center (NPRC) that indicated that 
the appellant had no recognized guerrilla service nor was he 
a member of the Commonwealth Army in the service of the Armed 
Forces of the United States.

A November 1945 Affidavit for Philippine Army Personnel noted 
that the appellant was a private in the infantry and 
indicated that he had service in various units and locations 
from December 1941 to July 1945.  It was noted that the 
appellant served with the Guerilla Brigade from September 
1944 to May 1945.  

In an August 1987 certificate from the Philippines Veterans 
Affairs Office, the appellant was granted educational 
benefits based on his service in World War II/ Philippine 
Revolution. 

The RO also considered affidavits from other servicemen 
regarding the nature of the appellant's military service and 
decorations.  

Submitted since the RO's April 1998 decision are affidavits 
from the appellant recounting his experiences during World 
War II, personnel clearance forms from the Philippine Army, a 
January 1946 lay statement of guerrilla activities, a 
November 2004 letter from NPRC informing the appellant that 
there is no basis for changing the negative report previously 
furnished by NPRC regarding service, a certificate of receipt 
of pension from the Philippine Army Reserve Command,  DRO 
hearing testimony and Board hearing testimony transcripts, as 
well as duplicate copies of evidence previously submitted 
from the Philippine Army Personnel department.

The Board notes that the duplicate copies of the November1945 
Affidavit for Philippine Army Personnel, the additional lay 
statements, and other Philippine government documentation of 
the appellant's service are cumulative and redundant, and 
thus not new.  38 C.F.R. § 3.156(a); Vargas-Gonzales v. West, 
12 Vet.App. 321 (1999).  Most notably, the appellant has not 
submitted documents from a United States service department 
to verify his alleged service.  See 38 C.F.R. § 3.203 (a).

The appellant's statements and testimony in this regard are 
also cumulative and redundant.  Such assertions as to his 
particular service fail to meet the requirements of 38 C.F.R. 
§ 3.203 because the assertions do not constitute a document 
from the United States Service Department.  The United States 
service department's (i.e., the NPRC's) communications that 
failed to verify the alleged service are binding on the VA. 
38 C.F.R. § 3.203, Duro, supra.  The service department has 
determined that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in service of the United States Armed Forces. The 
appellant has not submitted evidence that shows the type of 
service necessary for VA benefits.

The appellant's testimony before a DRO in July 2004 shows 
that no additional evidence was submitted at that time.  
After his case was certified to the Board, and pursuant to 
the Board's April 2006 remand, the appellant subsequently 
appeared at a personal Travel Board hearing in July 2006.  He 
was assisted by his spouse and daughter.  His time in service 
was mentioned as was his current need for VA medical benefits 
claimed as due to service.

The Board has made a careful review of the record and notes 
that at the time of the prior denial, there was evidence of 
the appellant's service in the Philippine Army and evidence 
of a negative finding regarding qualifying service.  Since 
that determination, the appellant has presented additional 
evidence of his service in the Philippine Army.  However, no 
evidence has been introduce that would question or merit a 
change of the NPRC negative finding of qualifying service 
with U. S. Armed Forces. 

In fact, the evidence submitted contains another negative 
finding of qualifying service from NPRC based upon additional 
documentation submitted by the appellant.  To this point, the 
November 2004 letter from NPRC confirms its initial finding 
in March 1998, that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

Under 38 C.F.R. §§ 3.41 and 3.203, Philippine veterans are 
not eligible for veterans' benefits unless a United States 
service department documents or certifies their service.  See 
Duro, supra.  Recognition of the appellant's service by the 
Philippine Government, although sufficient for entitlement to 
benefits from that Government, is not equally sufficient for 
benefits administered by VA.  As such, VA is bound to follow 
the certifications by the service departments with 
jurisdiction over United States military records.

None of the documents or evidence submitted by the appellant 
since April 1998 (or previously) in support of the claim 
satisfies the requirements of 38 C.F.R. § 3.203 as acceptable 
proof of service, as they are not official documents of the 
appropriate U.S. service department.  Further, although this 
evidence was considered, once verification is sought and a 
negative response is received, 38 C.F.R. § 3.203(a) has no 
further application.  

With regard to the several lay statements pertaining to the 
appellant's military service, the Board notes that evidence 
from nonofficial sources is not "proof" to establish validity 
of service.  If the evidence is not competent to establish 
proof of service, it necessarily follows that the evidence 
cannot serve as a basis to reopen.

Accordingly, the additional evidence is not new and material.  
Rather, the evidence is cumulative of the already established 
fact that the appellant served in the Philippine Army but has 
no qualifying service with U. S. Armed Forces.  The Court has 
established that evidence that corroborates a previously 
established fact is cumulative.  See Anglin v. West, 203 F.3d 
1343 (Fed. Cir. 2000).  Accordingly, the claim is not 
reopened.


ORDER

The application to reopen the claim for basic eligibility for 
Department of Veterans Affairs (VA) benefits is denied.

____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


